Citation Nr: 0731600	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kathy Lieberman. attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1966 to December 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) San Juan Regional Office 
(RO).   

In a decision of October 2005, the Board denied the appeal 
pertaining to service connection for PTSD.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2006, the Secretary 
of Veterans Affairs and the veteran, through his attorney, 
filed a Joint Motion requesting that the Board's decision be 
vacated and the matter be remanded to the Board for further 
development.  That motion was granted by the Court in an 
order dated in September 2006, and the case has now been 
returned to the Board for further action consistent with the 
instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD 214 reflects that his military occupational 
specialty was FA basic [field artillery].  He had a total of 
11 months and 29 days of service in Vietnam.  However, his 
awards and decorations did not include any which are awarded 
exclusively for participation in combat.  His record of 
assignments reflects that his unit in Vietnam was "Btry A 3d 
Bn 13th Arty, 25th Inf Div Vietnam."  The veteran's record of 
assignments reflects that he had duties as a wireman while in 
Vietnam.  The dates of service in Vietnam were from December 
17, 1966 to December 16, 1967.  

In the prior decision of October 2005, the Board noted that 
there were indications that the 25th Infantry Division had 
been involved in combat, but denied the claim on the basis 
that the veteran himself had not engaged in combat and had 
not responded to a stressor development letter.  
Significantly, however, in the Joint Motion of August 2006, 
the parties noted that there was no evidence that the VA had 
attempted to procure any service records pertaining to the 
activities of any smaller group of which the appellant was a 
part while in Vietnam.  Therefore, the parties concluded that 
a remand was required for the VA to attempt to procure any 
potentially relevant evidence from the veteran's service 
records or the records of his units during the relevant 
period of time.  

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran in writing and 
request that he submit specific 
information concerning any claimed 
stressors.  In particular, the veteran 
should provide specific details of the 
"who, what, when and where" concerning 
his claimed stressors, to include names, 
dates, and locations involved.  The 
veteran should be advised this 
information is not requested as part of 
an impossible or onerous burden, but 
rather is vitally necessary to obtain 
supportive evidence of the stressful 
events he claims occurred in service, and 
it is absolutely imperative that he be as 
specific as possible so that an adequate 
search for verifying information can be 
conducted.  The veteran's response should 
be associated with his claims folder.  If 
the veteran does not respond, this should 
be documented in the claims folder.  

2.  The RO should send a request to the 
Army and Joint Service Records Research 
Center (JSRRC) to furnish the appellant's 
unit (Btry A 3d Bn 13th Arty, 25th Inf 
Div Vietnam) records and histories.   
Copies of the veteran's record of 
assignments and other service personnel 
records should be enclosed with that 
request.  If indicated by the JSRRC, the 
RO should also contact the National 
Personnel Records Center (NPRC) and/or 
the National Archives and Records 
Administration (NARA).  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Any records 
obtained should be associated with the 
claims file.  Should no records be 
obtained, the reason for that fact should 
be properly documented in the claims 
file.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



